842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edward Albert DAVIES, Defendant-Appellant.
No. 87-2007.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
Defendant appeals the district court's judgment denying his Fed.R.Crim.P. 35(a) motion to correct his sentence.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendant claimed that his sentence is illegal because it was based on an involuntary guilty plea and that the sentence was illegally imposed because the court failed to comply with Fed.R.Crim.P. 32(c)(3)(D).


3
Upon consideration, we conclude that the motion was properly denied because defendant's claim of an illegal sentence is not cognizable under Rule 35 as a collateral attack on his conviction.   United States v. Willis, 804 F.2d 961 (6th Cir.1986).  We further conclude that his claim of an illegally imposed sentence is frivolous.   See United States v. Fry, 831 F.2d 664, 667-68 (6th Cir.1987);  United States v. Manni, 810 F.2d 80, 83 (6th Cir.1987) (per curiam).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.